338 F.2d 695
Walter B. STEWART, Appellant,v.UNITED STATES of America, Appellee.
No. 20961.
United States Court of Appeals Fifth Circuit.
Nov. 20, 1964.

R. W. Thompson, Jr., Webb M. Mize, Hollis C. Thompson, Jr., Gulfport, Miss., for appellant.
Robert E. Hauberg, U.S. Atty., E. Donald Strange, Asst. U.S. Atty., Jackson, Miss., for appellee.
Before TUTTLE, Chief Judge, and JONES and ANDERSON,1 Circuit judges.
PER CURIAM.


1
The appellant, who was vice president of the Hancock Bank at Gulfport, Mississippi, was found guilty by a jury on counts four and five of a five count indictment.  He was charged in each of counts four and five with willfully misapplying certain funds intrusted to him as an officer of the bank, in violation of 656, Title 18 of the United States Code.  He has appealed from his convictions on these counts and the sentences imposed, on the ground that the evidence was insufficient to support a verdict of guilty on either of the counts and because the court made certain errors in its charge to the jury.  An examination of the transcript of the trial proceedings shows, however, that there was ample evidence on the basis of which the jury was warranted in finding that the accused was, beyond a reasonable doubt, guilty on both of the counts in question.  The errors asserted with respect to the court's instructions to the jury are without merit.


2
Affirmed.



1
 Of the Second Circuit, sitting by designation